Citation Nr: 1620148	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for PTSD is warranted.


REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran has active duty service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a previously denied claim of service connection for PTSD.  However, whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran had previously requested a Board videoconference hearing, but in a June 2015 the Veteran, through his attorney, withdrew his request for a hearing.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

In March 2009 the Veteran applied for service connection for Sarin exposure, sleep apnea, PTSD, diabetes, a heart failure condition, peripheral neuropathy of the upper left and right extremities, peripheral neuropathy of the lower left and right extremities, paralysis of the upper and lower extremities, and an eye condition-bilateral.  All of these issues were subject to the October 2009 rating decision and March 2014 Statement of the Case.  However, the issue of entitlement to service connection for PTSD was the only issue appealed in the May 2014 VA Form 9, and thus the Board does not have jurisdiction over the remaining issues.  

The issue of substance abuse secondary to PTSD has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  A November 1997 rating decision denied service connection for PTSD.  The Veteran did not appeal or submit evidence within the one year period, and therefore the November 1997 rating decision is final.

2.  The evidence submitted since the November 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

3.  Resolving all doubt in the Veteran's favor, the probative, competent evidence demonstrates that the Veteran's PTSD is at least as likely as not related to active duty service.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  38 U.S.C.A. §7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted and the Veteran's claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision represents a full grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1463 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran did not submit any new and material evidence following the November 1997 rating decision denying service connection for PTSD, nor did he file a timely appeal to the November 1997 rating decision.  Therefore, November 1997 rating decision is final.  38 U.S.C.A. §7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Upon review of the March 2014 Statement of the Case, it appears that the RO reopened the Veteran's claim for entitlement to service connection for PTSD.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson, 265 F.3d 1366.  

In the November 1997 rating decision, the RO denied the Veteran's claim because there was no evidence of an in-service stressor or a confirmed diagnosis of PTSD.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the November 1997 rating decision that addresses these bases or supports a new theory of entitlement.  

Evidence submitted and obtained since the November 1997 rating decision includes VA treatment records, private treatment records, and lay evidence.  Notably, the Veteran submitted private counseling treatment notes showing a diagnosis of PTSD and his ongoing symptoms that he related to his active duty service.  Further, VA treatment records were obtained that showed some ongoing treatment for PTSD.  Lastly, the Veteran submitted a written statement describing his experience with medical testing during active duty service, and his subsequent poor physical and mental health symptoms after the testing.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record in November 1997, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether the Veteran has a confirmed diagnosis of PTSD, and it includes evidence of an in-service stressor based on the Veteran's statements.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for PTSD is reopened.  Justus, 3 Vet. App. at 512-513.  

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2015) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed his ongoing PTSD condition from medical testing during his active service, resulting in his current mental health symptomatology.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with PTSD in his private treatment records as well as in his VA treatment records.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of medical testing, however the Department of the Army sent confirmation that the Veteran participated in an equipment test and two tests in which he was administered two experimental compounds.  Moreover, in an August 2012 written statement, the Veteran described his experience being injected with unknown substances at Edgewood Arsenal in 1968, and how immediately after the testing he felt disoriented and wanted to be left alone.  He also reported in the written statement that once he returned from the testing he engaged in destructive and violent behavior; he reported destroying his barrack and choking his father once when he was startled.  The Veteran also became isolative and short-tempered, which caused him difficulty being around others.  Beginning in June 1997 the Veteran initially sought service connection for PTSD, and in various VA medical records beginning in 2001 the Veteran has consistently reported the same facts surrounding his medical testing and how it has affected his mental health condition.  

Specifically, in January 2010 the Veteran reported having flashbacks of being injected with chemicals and that he feels hyper vigilant due to that; he developed insomnia and later asserted having nightmares of being exposed to chemical experimentation.  In May 2010 he reported having passive suicidal ideation and that he had conflict with his wife when he described his exposure to chemicals during his medical testing.  He became tearful when describing his testing experience in October 2011.  He has consistently told his treatment providers that his physical and mental health problems are secondary to him having been experimentally injected with some type of chemical agent while in the military.  His psychiatrist noted in May 2012 that he had an "ongoing fixed belief that the psychochemical experiments that he underwent [...] are entirely responsible for his mental illness".  

There is conflicting medical evidence pertaining to a nexus between the Veteran's PTSD symptoms and active duty service.  In July 2003 a VA examiner reviewed the Veteran's file and opined that there was nothing in the file to link any current depression to the experimental drug use in the medical research program during active duty service.  To support his opinion, the VA examiner noted that there were intervening causes after service that contributed to the Veteran's depression, and that the objective findings did not suggest that the medical testing had any impact on the Veteran's mental health state.  

In October 2011 the Veteran had an independent psychological examination by a private physician, and after a mental status examination and review of the Veteran's file, the private physician opined that the Veteran had PTSD that was related to his active duty service.  In making this opinion the private physician provided specific references to the Veteran's lay statements pertaining to his experience with medical testing and the subsequent symptoms of anger, violence, and self-isolation once he returned from active duty service.  The private physician noted that the prior examiner based his opinion on the Veteran's presentation 30 years after service, rather than delving into the Veteran's experience with the medical testing.  While the private physician refers to the proposed intervening causes for the Veteran's mental health condition (drug use and poor family life), the private physician's opinion notes that the Veteran's PTSD was the root cause of these occurrences.  

In weighing opinions, the Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Board affords limited weight to the July 2003 VA examiner's opinion.  
Preliminarily, this opinion pertains to whether the Veteran has depression or bipolar disorder, and does not address whether the Veteran has any symptoms consistent with PTSD.  Moreover, the opinion is from 2003 and thus does not consider the Veteran's ongoing mental health treatment and his consistent assertions pertaining to the mental health effects of his medical testing.  The opinion is also based on a file review; there was no corresponding mental status examination on which to base the findings.  

Conversely, the Board affords significant weight to the October 2011 private physician's opinion.  This opinion was afforded significant weight because it was based on a mental status examination of the Veteran as well as a review of the Veteran's claims file, including service treatment records, private treatment records, and VA medical records.  Second, the private physician specifically commented on the Veteran's relevant medical history, to include his report of symptoms.  Finally, the private physician cited to relevant medical studies in the opinions and provided adequate rationale specific to the Veteran's condition.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  

The Board also affords the Veteran's own statements significant probative weight.  During his VA examination in July 2003, the Veteran reported having mental health difficulties which began during his medical testing in service.  Moreover, as noted in his lay statements and treatment records with various providers the Veteran has consistently reported that his mental health difficulties and corresponding symptoms began after his medical testing during service.  The Board finds that the Veteran is competent and credible to report the symptoms of his PTSD, and that he has consistently reported that the symptoms began during active duty service and have continued since then.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran's lay statements may be sufficient evidence in any claim for service connection); see also 38 U.S.C.A. § 1154(a) (West 2014), 38 C.F.R. § 3.303(a).

Based on the foregoing, the Board finds that the probative, competent evidence supports the finding that the Veteran's PTSD is causally or etiologically related to active duty service.  Therefore, service connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for PTSD.

Entitlement to service connection for PTSD is granted.   




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


